EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The drawings of October 22, 2019 are hereby accepted as FORMAL.

On September 7, 2021, a telephone was placed to Applicant’s attorney, Mr. Daniel J. Krueger, to clarify the dependency of dependent claim 10, and its dependent claims 11 and 12.  A detailed voice mail message was left.

Applicant’s attorney returned the call to the examiner on the same day.  He indicated that lines 1-2 of dependent claim 10 should read as follows: “The system of claim 9, wherein the controller determines the phase setting offset in part by:”.  He, also, indicated that on line 1 of dependent claim 11, “method” should read “system,” and that the same correction should be applied on line 1 of dependent claim 12.

Lopez (‘208) is of general interest for showing a phased array with a plurality of channels in which individual channels are calibrated using a reference signal.

Rexberg et al (‘704) is of general interest for showing the summing of the outputs of individual receivers in an array antenna in obtaining signal phase control signals for calibration.

Ast et al (‘414) is of general interest for showing a phased array radar in which calibration is performed by adjusting a phase shifter.

Forrest (‘939) is of general interest for showing a test apparatus in a Doppler radar with a plurality of channels in which phase is monitored to generate correction signals.

Lomes et al (‘783) is of general interest for showing a phased array with a plurality of channels in which phase is monitored in calibration.

Needham et al (‘085) is of general interest for showing the calibrating of an antenna array in which phase differences are compared for pairs of channels, for example, please see elements 106 and 108 in Figure 3.

Kareisto et al (‘334) is of general interest for showing calibration of an antenna system in which measurements are carried out between different antenna combinations.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

On lines 1-2 of claim 10, delete, “The method of claim 9, wherein the controller determines the phase setting offset includes:” and insert –The system of claim 9, wherein the controller determines the phase setting offset in part by:-- therefor.

On line 1 of claim 11, delete “method” and insert –system—therefor.

On line 1 of claim 12, delete “method” and insert –system—therefor.

Authorization for this examiner’s amendment was given in an interview with Mr. Daniel J. Krueger on September 7, 2021.  Please see sections 3 and 4 above, where the intended text was established.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
“1. A method that comprises: programming a set of phase shifters to convert a radio frequency signal into a set of channel signals; splitting off a monitor signal from each channel signal while coupling the set of channel signals to a set of antenna feeds; and while taking the monitor signals in pairs associated with adjacent channels, measuring a relative phase between each pair of monitor signals.”  (Bold added).

In that each of dependent claims 2-7 depends ultimately from allowable, independent claim 1, each of dependent claims 2-7 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 8 is as follows:
“8. A radar system that comprises: a signal generator that supplies a radio frequency signal; a set of programmable phase shifters that convert the radio frequency signal into a set of channel signals; a set of couplers that couples the set of channel signals to a set of antenna feeds, the couplers in said set providing monitor signals; one or more power combiners that each combine a pair of monitor signals to produce a combined signal; one or more power detectors that each convert a respective combined signal into a power level signal; and a controller that uses at least one said power level signal to determine a relative 19ONS03296(B)US phase between at least one pair of channel signals in said set of channel signals.”  (Bold added).
As for independent claim 8, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 9-15 depends ultimately from allowable, independent claim 8, each of dependent claims 9-15 is allowable for, at least, the reasons for which independent claim 8 is allowable.
The text of independent claim 16 is as follows:
a set of programmable phase shifters that convert the radio frequency signal into a set of channel signals; a set of couplers that couples the set of channel signals to a set of antenna feeds, the couplers in said set providing monitor signals; and one or more phase detectors that each determine a relative phase between monitor signals for a pair of adjacent channels.”  (Bold added).
With reference to independent claim 16, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 17-20 depends ultimately from allowable, independent claim 16, each of dependent claims 17-20 is allowable for, at least, the reasons for which independent claim 16 is allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648